                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

DANIEL R. CHAIDES,

                       Plaintiff,                    MEMORANDUM DECISION
                                                     & ORDER DENYING MOTION
v.                                                   TO ALTER OR AMEND JUDGMENT

B. STRONG et al.,                                    Case No. 2:17-CV-1033 JNP

                       Defendants.                   District Judge Jill N. Parrish




       On August 16, 2019, concluding Plaintiff had been prejudicially unresponsive in his

litigation, the court dismissed his case. (Doc. No. 39.) On August 29, 2019, Plaintiff submitted a

letter asking that his case be reopened, which the Court construes as a motion to alter or amend

the judgment. (Doc. No. 40.) Plaintiff asserted logistical difficulties in appropriately responding

to the court’s orders and promised to submit a change of address after a move to a halfway house

(planned for September 17, 2019). (Id.) Plaintiff still did not even try to respond to Defendants’

summary-judgment motion, (Doc. No. 32). And, Plaintiff has not since corresponded with the

Court, including to submit his change of address.

       A motion under Federal Rule of Civil Procedure 59(e)

               may be granted only if the moving party can establish: (1) an
               intervening change in the controlling law; (2) the availability of new
               evidence that could not have been obtained previously through the
               exercise of due diligence; or (3) the need to correct clear error or
               prevent manifest injustice. Servants of the Paraclete v. Does, 2014
               F.3d 1005, 1012 (10th Cir. 2000). A motion under Rule 59(e) is not
               to be used to rehash arguments that have been addressed or to
               present supporting facts that could have been presented in earlier
               filings. Id. Reconsideration of a judgment after its entry is an
               extraordinary remedy that should be used sparingly. See Templet v.
              HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004); Allender v.
              Raytheon Aircraft Co., 439 F.3d 1236, 1242 (10th Cir. 2006);
              Zucker v. City of Farmington Hills, 643 F. App’x 555, 562 (6th Cir.
              2016) (relief under R. 59(e) is rare).

Blake v. Jpay, No. 18-3146-SAC, 2019 U.S. Dist. LEXIS 150310, at *4-5 (D. Kan. Sept. 4, 2019).

       Plaintiff has not shown any of these three grounds for relief exist here. He only cites

logistical difficulties. Nor has he followed up with a change of address, which shows a continued

failure to prosecute—which prompted the dismissal order to begin with. Plaintiff thus does not

meet the exacting standard for relief under Rule 59(e); the Court’s August 16, 2019 Order and

Judgment stand.

                                            ORDER

       IT IS ORDERED that Plaintiff’s post-judgment motion is DENIED. (Doc. No. 40.)

This action remains closed.

              DATED January 2, 2020.

                                            BY THE COURT:



                                            JUDGE JILL N. PARRISH
                                            United States District Court




                                                                                               2
